Title: James Monroe to James Madison, 31 May 1828
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Oak hill
                                
                                May 31. 1828.
                            
                        
                          
                        I inclose to you two letters, one from Mr Tracie, soliciting the professorship held by Mr Long, when he
                            retires from it, & the other from Mr Du Ponceau, in support of his application, and likewise a third, to the same
                            effect, from Mr Peters, a son of Judge Peters, which last is rather of a private nature, but which I submit to your view.
                            With the characters of Mr Du Ponceau, & Mr Peters, you are well acquainted, so that I need add nothing in their
                            favor.
                        Mrs Monroe has, as you know, been much afflicted, with a long & severe indisposition, from which she
                            has of late, so far recovered, as to be able to take exercise in the carriage. Mr Gouverneur & our daughter in new
                            York, have earnestly pressed her to make them a visit, in the belief that it will contribute to the more complete
                            restoration of her health, and from an anxious desire to see her. The physicians who have attended her, approve the
                            measure, & advise her to set out on the journey, without delay. I consider it a duty in me, to accompany her,
                            & we propose to depart hence, on the first of June, taking our gd. daughter Hortensia, with us. I have long wished
                            to make this visit, but have been prevented, by causes, which you can readily conceive. I see no motive however, for
                            declining it longer, unless I abandon the idea of visiting our daughter, & the whole connection there for ever,
                            which I shall not do. My intention is to reach the city, on the second day; to stay there one night, & proceed for
                            Baltimore, the next morning. On the day of my arrival in the city, I shall call, & pay my respects to the
                            President, an attention due to the govt., & the friendly relation, which has so long existed between us. I shall
                            move on, as fast, as Mrs Monroe’s health will permit, in the hope of arriving in New York, the latter end of the week. I
                            intend to return, in time, to attend at the University, on the 15th of July, the day appointed for our meeting there,
                            taking your house of course in the route. Our best regards to Mrs Madison & your mother—Sincerely your friend—
                        
                        
                            
                                James Monroe
                            
                        
                    